Title: From George Washington to Major General Nathanael Greene, 24 August 1779
From: Washington, George
To: Greene, Nathanael


        
          [West Point, N.Y. 24 August 1779]
        
        Whereas it is found impracticable by the ordinary mode of procuring teams to furnish a sufficient number to prosecute the important defences of this post with so much vigor and effect as the exigency of the public service demands, and there is a constant necessity to have recourse to the expedient of impressing them through the Country; You are hereby authorised from time to time, by yourself or persons with written authority from you to impress at any place within this state, such number of teams as the good of the service shall require for the purpose abovementioned—For which, with the fullest

confidence in your judgment and discretion and that you will exercise the power intrusted to you in the manner least burthensome and injurious to the Inhabitants, This shall be your Warrant. Given at Head Quarters West Point Aug. 24th 1779.
      